Citation Nr: 1740316	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-35 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to May 1962 and from October 1963 to February 1968.  

This matter comes before the Board of Veterans' Appeals (Board or BVA) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which in pertinent part denied entitlement to a TDIU. The issue was remanded in June 2015 for a hearing.

A hearing before the undersigned was held at the RO in Newark, New Jersey, in May 2016.  The hearing transcript has been associated with the claims file.

The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

A Motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age.  


FINDING OF FACT

The evidence of record does not show that the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment consistent with his level of education and work history.  



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2016).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a February 2011 letter to the Veteran, following the initial claim for TDIU in February 2011 and prior to the initial unfavorable adjudication in July 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In the letter, the Veteran was notified that he should complete the enclosed VA Form 21-8940 (the formal application for a TDIU).  He was also notified of how to substantiate a claim for TDIU.  The Veteran has now filled out the formal application for TDIU twice, both in February 2011.  Subsequent VCAA letters pertinent to the TDIU were sent in April and June 2011.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), personnel records, and treatment records have been associated with the record.  The Veteran's claim was remanded by the Board in June 2015 to afford the Veteran an opportunity for a hearing, which was held in May 2016.  There has been substantial compliance with the Board's remand directives.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, private examination reports, and lay statements have been obtained.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. TDIU

The Veteran seeks entitlement to a TDIU, asserting that his diabetes mellitus type II and his heart disability have rendered him unemployable.  Currently, the Veteran is service-connected for coronary artery disease status post coronary artery bypass graft, diabetes mellitus type II, tinnitus, and bilateral hearing loss.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In this case, the Veteran meets the schedular threshold requirements for a TDIU as of October 9, 2009.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is currently service-connected for coronary artery disease at 60 percent, diabetes mellitus type II at 20 percent, tinnitus at 10 percent, and a noncompensable evaluation for bilateral hearing loss. These disabilities result in a combined rating of 70 percent from October 9, 2009. See 38 C.F.R. § 4.25. Since the Veteran has a single service-connected disability ratable at 60 percent or more, the threshold requirements of TDIU are met. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Accordingly, the remaining question is whether the Veteran's service-connected disabilities preclude gainful employment.  

The Veteran has one year of college and numerous training courses in his occupational field as a computer network administrator, in which he worked from February 1968 following military service through to February 2001, when he voluntarily retired.  Additionally, the Veteran indicated on his VA Form 21-8940 that he has taken a tax course from H&R Block and works part-time during the spring tax season each year.  On his Forms 21-8940, both dated February 2011, the Veteran stated on one that his heart disability was the reason he could not work, and on the other he listed diabetes as the reason he could not work.

In his initial claim for TDIU in February 2011, the Veteran asserted in a statement that he has had cardiac problems since 1978, when he had his first cardiac bypass surgery following two cardiac catheterizations.  The Veteran noted he had approximately 14 cardiac cauterizations, approximately 6 angioplasties, 3 stents inserted along with another cardiac bypass surgery, and continuing care to the present day. The Veteran receives his primary care for his cardiac disability from a Dr. W., who has provided two statements, in addition to the medical records associated with the treatment of the Veteran.

In a June 2012 statement, Dr. W. noted he had cared for the Veteran's cardiac problems for over 20 years, and noted also the Veteran's diabetes and arthritis.  This physician continued, noting the Veteran has had two open heart surgeries for severe obstructive coronary artery disease, along with several angioplasties and stent placements.  The physician also noted the Veteran has severe degenerative disease involving both knees, carpal tunnel surgery, and lumbar spine surgery for severe lower back pain.  Dr. W. indicated that the Veteran also has sleep apnea and vertigo of an unknown etiology, besides his bilateral hearing loss.

In a subsequent statement dated December 2013, Dr. W. described the Veteran's medical problems as coronary artery disease, diffuse osteoarthritis, non-insulin-dependent diabetes, and hearing loss requiring hearing aids. Additionally, Dr. W. noted the Veteran has chronic low back pain, status post herniated disc surgery, sciatica, bilateral knee pain, and carpel tunnel syndrome.  Also, the Veteran had had right shoulder surgery recently because of severe degenerative disease, with very limited mobility of his shoulder joint and difficulty bending down. Dr. W opined that despite the arthritis of the knees, that the Veteran's heart problems made him a poor candidate for surgical intervention because of the risk of cardiac complication.  Because of all these conditions, Dr. W. opined that given the Veteran's debilitating medical conditions, that the Veteran was unemployable for physical and sedentary work.

The Veteran had Dr. W. fill out an ischemic heart disease disability benefits questionnaire as part of evaluating the Veteran's cardiac disability, dated January 2011, and Dr. W. noted that the lowest level of activity at which the Veteran reported symptoms of his MET (metabolic equivalent of task) was 3-5 METs, resulting in dyspnea and angina; this MET level has been found to be consistent with activities such as light yard work or brisk walking, per the VA Form 21-0960A-1 used by Dr. W.

The Veteran received a VA examination in March 2011 for his diabetes mellitus type II. The examiner noted the diagnosis of the diabetes approximately two years prior to this examination and considered it well-controlled without insulin.  There had been no hospitalizations for hyper or hypoglycemic events or for ketoacidosis.  At the time of the examination, the Veteran denied any specific restrictions of his life or activities.

While the Veteran is currently service-connected for tinnitus at 10 percent and also bilateral hearing loss at a noncompensable level, the Board does not find, and the Veteran has not asserted, that his hearing disabilities have created any limitation on employment.

The Veteran's spouse provided a statement dated February 2011 where she noted her observations of her husband's shortness of breath, lightheadedness, and chest pain (angina).

During the Veteran's May 2016 hearing, the Veteran spoke to his cardiac disability and multiple treatments over the years, including his multiple cardiac catheterizations.  He also discussed his severe degenerative osteoarthritis and sciatica.  The Veteran described how he has difficulty sitting because of his sciatica and the effects of the painkillers he takes for his arthritis and sciatica.

The Board finds the Veteran's lay statements competent and credible, and acknowledges the effects on his daily life of his non-service connected conditions of osteoarthritis of the knees and shoulder, sciatica, vertigo, and the effects of the medications for such.  However, when determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Board finds that the weight of the evidence, lay and medical, does not demonstrate for the entire period on appeal, the Veteran's cardiac and diabetes disabilities, and tinnitus and hearing loss disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.  The Veteran's experience as a computer network administrator and later doing part-time work for H&R Block, the tax preparation company, indicate the Veteran is capable of gainful employment doing sedentary work.  The Veteran has reported that he worked full time until February 2011, when he voluntarily retired.  The Board finds that overall the weight of the evidence does not show that he is precluded from securing and following substantially gainful employment due to his service-connected disabilities.  The weight of the evidence does not demonstrate total occupational impairment associated with the service-connected cardiac disability, or any other of his service-connected disabilities. The December 2013 statement of Dr. W indicated that the Veteran had both service-connected and non service-connected condition that caused an inability to do physical or sedentary work.  The opinion of Dr. W does not indicate that a service-connected disability or disability alone causes unemployability.  The Veteran testified that he had trouble sitting due to a non-service connected disability.  The weight of the evidence, lay and medical,  does not demonstrate that the service-connected disabilities cause the inability to obtain or retain substantially gainful employment.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 8 U.S.C.A. § 5107; 38 C.F.R. § 3.102 .


ORDER

Entitlement to a TDIU is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


